DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment
This Office Action is made in response to amendment, filed 11/5/2021. The Applicant states that “After amending the claims as set forth above, claims 1, 3-9, 19, and 21-31 remain pending in this application.” The Examiner notes that are no new amendments or additional cancelled claims.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 11/5/2021. 
With respect to Claim Rejections - 35 USC § 103, independent claim1 includes feature "determining first time points of the live streaming video data based on a similarity between audio features of audio data of the live streaming video data and audio features of audio data of an original performer." The Applicant submits that “the cited references (alone or in combination) do not disclose or suggest such features.” The Applicant submits that Anderson discloses generating video tags based on images, objects and actions in the video, such as birthday cake and skating, as the metadata of the video, generating the tag of the song based on the lyrics, beats, mentioned objects, etc. in the song, as the metadata of the audio, and compare the matching between the tag of the video and the tag of the audio, and determining the sync point based on the matching. Specifically, the Applicant argues that Anderson does not mention audio features of the live streaming video, and does not compare the audio features of the live streaming video with audio features of the original singer to determine any similarities. In response, the Examiner points to paragraph 0042 of Anderson that discloses the generation of metadata for the received video is based on corresponding characteristics of the video which includes phrases spoken in the video (audio features). In addition, paragraph 0036 & FIG.3 of Anderson discloses the compute device (element 102 – receiving live video) may receive one or more digital songs or other audio (audio features) from the mobile compute device (element 104) in block 308. The compute device (element 102 – receiving live video) analyzes the audio content that may include lyrics, tempo, melody, breaks, instruments, etc. (audio 
Next, the Applicant submits that the cited references (alone or in combination) do not disclose or suggest “determining target time point parameters corresponding to the first time points centered at the first time points based on a preset interception time duration, wherein each of the target time point parameters comprises a start time point and an end time point” as cited in claim 1. The Applicant argues 
The Applicant submits that claim 1 is patentably distinguished from the references of record (alone or in combination), and independent claims 19 and 28 recite similar features, and are patentably as well for at least the reasons for which claim 1 is patentably distinguished. And, each rejected dependent claim depends (directly or indirectly) from claim 1, 19, or 28, and is patentably distinguished from the references of record (alone or in combination) for at least the reasons for which claims 1, 19, and 28 are patentably distinguished. In response, with respect to the applicant arguments of independent claims 1, 19, or 28, and dependent claims 3-9, 21-27, and 29-31 have been fully considered but they are non-persuasive (see rejections below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3- 4, 8, 19, 21-22, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mengqi Chen, Pub No US 2019/0320211 A1 (hereafter Chen) in view of Glen J. Anderson, Pub No US 2017/0092328 A1 (hereafter Anderson) and [ Haynes et al., Pub No US 2009/0064249 A1 (hereafter Haynes) ].

Regarding Claim 1, Chen discloses a method for obtaining a video clip, comprising:
obtaining live streaming video data of a performance live streaming room [para.0062: Discloses a live streaming application for performing live streaming on the terminal, and the server of the live streaming application provides the form of in-sequence live streaming. When the user wants to participate in the in-sequence live streaming, he can run the live streaming application, then click on the search button and enter a live streaming room in which he want to participate in in-sequence live streaming; and Fig.1 step 105 & para.0078: Discloses a server obtaining live streaming data sent by a streamer terminal of a live streaming room.];
Chen does not explicitly discloses determining first time points of the live streaming video data based on a similarity between audio features of audio data of the live streaming video data and audio features of audio data of an original performer; However, in analogous art, Anderson discloses in FIG.5 matching similarities between video metadata associated with a user generated 
The combined teachings of Chen and Anderson does not explicitly discloses determining target time point parameters corresponding to the first time points centered at the first time points based on a preset interception time duration, wherein each of the target time point parameters comprises a start time point and an end time point; and obtaining a target video clip from the live streaming video data based on the target time point parameters (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Haynes discloses generating highlights clips and distributing from received audio/video content [para.0011]. The streaming workstation generates the highlight clip where predetermined starting time and duration (target time point parameters - start and end time points) of the clip are determined and starting a specified period before the identified event [para.0014]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the predetermined duration be twice the length of the specified period, such that the identified event becomes the center point of the clip. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.The highlight clip is distributed to client devices [para.0022-0023]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chen and Anderson in view of Haynes to provide this feature. One would be motivated at the time of the invention to have this because video highlights are a 

Regarding Claim 3, the combined teachings of Chen, Anderson, and Haynes discloses the method according to claim 1, and further discloses wherein the audio data of the live streaming video data is audio data of a song sung by a host, and the audio data of the original performer is audio data of the song sung by the original singer [Anderson – para.0023: Discloses an activity performed by a user (host) being recorded by a camera generating a video; and FIG 8, para.0049: Discloses lyrics matching spoken in video and tempo matches audio of video (audio data of live streaming video data), thus lyric with tempo makes a song that is sung (activity recorded by host) in the live stream; and para.0026: Discloses digital songs or other audio data stored are in an audio library includes the original song performer.]; 
said determining the first time points of the live streaming video data comprises:
obtaining lyrics of the song by performing voice recognition [Anderson - para.0075: Discloses matching words (lyrics) identified based on an automatic speech recognition analysis (voice recognition) of the digital song.] on the audio data of the live streaming video data [Anderson - para.0027: Discloses the metadata tag may identify the lyric of the digital song (e.g., "happy birthday") and identifying the performer of the song.];
obtaining the audio data of the song sung by the original singer based on the lyrics [Anderson - para.0026: Discloses an audio analysis module 202 may analyze other data associated with the digital song, which may be attached to the digital song or  available from a remote source. The other associated data may include the original song performer.];
determining a lyric similarity between audio features of the audio data of the song sung by the original singer and audio features of the audio data of the live streaming video data for each sentence of the lyrics [Anderson - FIG.5 step 514 & para. 0046: Discloses correlating the video metadata of the selected video and the audio metadata of one or more digital songs based on the whether the characteristics defined by the corresponding metadata are similar; and FIG.7: Discloses lyric ; and
determining a time point corresponding to a position in the lyrics with a highest lyric similarity above a first threshold, as the first time point of the live streaming video data [Anderson – para.0023: Discloses an activity performed by a user (host) being recorded by a camera generating a video; and FIG 8, para.0049: Discloses lyrics matching spoken in video and tempo matches audio of video (audio data of live streaming video data), thus lyric with tempo makes a song that is sung (activity recorded by host) in the live stream; and para.0032: Discloses a sync point weighting module configured to apply a weighting factor to each sync point based on the correlation policy; where the correlation policy defines one or more weighting factors (e.g., numerical numbers – a threshold) for each particular matching characteristic.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 4, the combined teachings of Chen, Anderson, and Haynes discloses the method according to claim 1, and further discloses further comprising:
determining second time points of the live streaming video data based on interaction information of accounts other than a host account of the live streaming video data [Chen - para.0062: Discloses another user (accounts other than a host account) may want to participate in the in-sequence live streaming by logging into an account, and then upon authorization enters the live streaming room in which he wants to participate in in-sequence live streaming. Each user can click a speaking request button and speak (or sing) (a second time point) in the streaming.];
wherein said determining the target time point parameters corresponding to the first time points centered at the first time points based on the preset interception time duration comprises:
determining a time point of the first time points as a target time point in response to determination that the time point belongs to the second time points, and deleting the time point in response to determination that the time point does not belong to the second time points [Anderson - FIG(s).6-8 & para.0050: Discloses generated media compilation based on the selected video and the generated prioritized sync points (plurality of time points). The compute device 102 selects one or more digital songs or other audio to be included in the media compilation based on the prioritized sync points. ; and
determining the target time point parameter corresponding to the target time point centered at the target time point based on the preset interception time duration [Haynes – para.0011: Discloses generating highlights clips and distributing from received audio/video content (first time points).; and para.0014: Discloses the streaming workstation generates the highlight clip where predetermined starting time and duration (target time point parameters - start and end time points) of the clip are determined and starting a specified period before the identified event. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the predetermined duration be twice the length of the specified period, such that the identified event becomes the center point of the clip. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; and para.0022-0023: Discloses the highlight clip is distributed to client devices.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 8, the combined teachings of Chen, Anderson, and Haynes discloses the method according to claim 1, and further discloses further comprising:
generating link information of the target video clip [Haynes – para.0107: Discloses associated metadata is generated by the user of the streaming workstation which is provided as an XML file with links to the selected highlight file (target video clip).]; and
sending the link information to login terminals for displaying the link information on a playback interface or a live streaming end interface of the performance live streaming room, wherein the login terminals is logged in by the accounts other than a host account in the performance live streaming room [Haynes – para.0107: Discloses distributing the video clip to the user device with authored content files resulting from user login (para.0010).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 19, Chen discloses a device for obtaining a video clip, comprising:
a processor [FIG.10 and para.0058: Discloses a processor.]; and
a memory for storing instructions executable by the processor [FIG.10 and para(s).0058, 0127: Discloses memory for storing instructions executable by the processor.];
wherein, the processor is configured to perform operations comprising:
obtaining live streaming video data of a performance live streaming room [para.0062: Discloses a live streaming application for performing live streaming on the terminal, and the server of the live streaming application provides the form of in-sequence live streaming. When the user wants to participate in the in-sequence live streaming, he can run the live streaming application, then click on the search button and enter a live streaming room in which he want to participate in in-sequence live streaming; and Fig.1 step 105 & para.0078: Discloses a server obtaining live streaming data sent by a streamer terminal of a live streaming room.];
Chen does not explicitly discloses determining first time points of the live streaming video data based on a similarity between audio features of audio data of the live streaming video data and audio features of audio data of an original performer; However, in analogous art, Anderson discloses in FIG.5 matching similarities between video metadata associated with a user generated video/audio (audio features of audio data of the live streaming video data) and audio metadata associated with digital songs (audio features of audio data of an original performer). The digital songs being stored at an audio library that includes the original song performer [para.0026]. If a match is found between the two metadata, a sync point (determining first time points) is generated for the particular match [para.0016]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chen in view of Anderson to determine first time points of the live streaming video data based on a similarity between audio features of audio data of the live streaming video data and audio features of audio data of an original performer. One would be motivated at the time of the invention to have this because many users like to create media compilations from personal or home video by attaching one or more songs to the home video. Manual syncing is time intensive and difficult and the typical user may not know how to sync a song to a home video [para.0002].
The combined teachings of Chen and Anderson does not explicitly discloses determining target time point pairs corresponding to the first time points centered at the first time points based on a preset interception time duration, wherein each of the target time point pairs comprises a start time point and an end time point; and obtaining a target video clip from the live streaming video data based on the target time point pairs (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Haynes discloses generating highlights clips and distributing from received audio/video content (first time points) [para.0011]. The streaming workstation generates the highlight clip where predetermined starting time and duration (target time point parameters - start and end time points) of the clip are determined and starting a specified period before the identified event [para.0014]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the predetermined duration be twice the length of the specified period, such that the identified event becomes the center point of the clip. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.The highlight clip is distributed to client devices [para.0022-0023]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chen and Anderson in view of Haynes to provide this feature. One would be motivated at the time of the invention to have this because video highlights are a very popular way of viewing audio/visual material. Presently, in order to generate highlights, an individual has to sit through the entire event and mark particularly interesting incidents on paper as they happen, thus there is a desire to generate a highlight clip from received audio/visual content [para.0008-0011].

Regarding Claim 21, the combined teachings of Chen, Anderson, and Haynes discloses the device according to claim 19, and further discloses wherein the audio data of the live streaming video data is audio data of a song sung by a host, and the audio data of the original performer is audio data of the song sung by the original singer [Anderson – para.0023: Discloses an activity performed by a user (host) being recorded by a camera generating a video; and FIG 8, para.0049: Discloses lyrics matching spoken in video and tempo matches audio of video (audio data of live streaming video data), thus lyric with tempo makes a song that is sung (activity recorded by host) in the live stream; and para.0026: Discloses digital songs or other audio data stored are in an audio library includes the original song performer.], and
wherein said determining the first time points in the live streaming video data based on the similarly between the audio features of the audio data of the live streaming video data and the audio features of the audio data of the original performer comprises:
obtaining lyrics of the song by performing voice recognition [Anderson - para.0075: Discloses matching words (lyrics) identified based on an automatic speech recognition analysis (voice recognition) of the digital song.] on the audio data of the live streaming video data [Anderson - para.0027: Discloses the metadata tag may identify the lyric of the digital song (e.g., "happy birthday") and identifying the performer of the song.];
obtaining the audio data of the song sung by the original singer according to the lyrics [Anderson - para.0026: Discloses an audio analysis module 202 may analyze other data associated with the digital song, which may be attached to the digital song or  available from a remote source. The other associated data may include the original song performer.];
determining a similarity between audio features of the audio data of the song sung by the original singer and audio features of the audio data of the live streaming video data for each sentence of the lyrics, as a lyric similarity [Anderson - FIG.5 step 514 & para. 0046: Discloses correlating the video metadata of the selected video and the audio metadata of one or more digital songs based on the whether the characteristics defined by the corresponding metadata are similar; and FIG.7: Discloses lyric matching metadata (lyric matches image,  lyric matches spoken in video, lyric matches color in video …) with a correlation weight factor used in determining similarities.]; and
 	determining a time point corresponding to a position in the lyrics with a highest lyric similarity above a first threshold, as the first time point of the live streaming video data [Anderson - para.0032: Discloses a sync point weighting module configured to apply a weighting factor to each sync point based on the correlation policy; where the correlation policy defines one or more weighting factors (e.g., numerical numbers – a threshold) for each particular matching characteristic.]. This claim is rejected on the same grounds as claim 19.

Regarding Claim 22, the combined teachings of Chen, Anderson, and Haynes discloses the device according to claim 19, and further discloses wherein the operations further comprise:
determining second time points in the live streaming video data based on interaction information of accounts other than a host account of the live streaming video data [Chen - para.0062: Discloses another user (accounts other than a host account) may want to participate in the in-sequence live streaming by logging into an account, and then upon authorization enters the live streaming room in which he wants to participate in in-sequence live streaming. Each user can click a speaking request button and speak (or sing) (a second time point) in the streaming.], and
wherein said determining the target time point pairs corresponding to the first time points centered at the first time points based on the preset interception time duration comprises:
retaining a time point of the first time points as a target time point in response to determination that the time point belongs to the second time points, and deleting the time point in response to determination that the time point does not belong to the second time points [Anderson - FIG(s).6-8 & para.0050: Discloses generated media compilation based on the selected video and the generated prioritized sync points (plurality of time points). The compute device 102 selects one or more digital songs or other audio to be included in the media compilation based on the prioritized sync points, or can retain the time point. For example, the compute device 102 may select those sync points having the highest or "best" corresponding weighting factors. The highest priority belongs and others are not used (deleted).]; and
determining the target time point pair corresponding to the retained target time point centered at the retained target time point based on the preset interception time duration [Haynes – para.0011: Discloses generating highlights clips and distributing from received audio/video content (first time points).; and para.0014: Discloses the streaming workstation generates the highlight clip where predetermined starting time and duration (target time point parameters - start and end time points) of the clip are determined and starting a specified period before the identified event. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the predetermined duration be twice the length of the specified period, such that the identified event becomes the center point of the clip. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ . This claim is rejected on the same grounds as claim 19.

Regarding Claim 26, the combined teachings of Chen, Anderson, and Haynes discloses the device according to claim 19, and further discloses wherein the operations further comprise:
generating link information of the target video clip [Haynes – para.0107: Discloses associated metadata is generated by the user of the streaming workstation which is provided as an XML file with links to the selected highlight file (target video clip).]; and
sending the link information to login terminals of other accounts than a host account in the performance live streaming room for displaying the link information on a playback interface or a live streaming end interface of the performance live streaming room of the login terminals of other accounts [Haynes – para.0107: Discloses distributing the video clip to the user device with authored content files resulting from user login (para.0010).]. This claim is rejected on the same grounds as claim 19.

Regarding Claim 28, Chen discloses a non-transitory computer-readable storage medium having stored therein instructions which, when being executed by a processor of a server, cause the server to perform operations comprising:
obtaining live streaming video data of a performance live streaming room [para.0062: Discloses a live streaming application for performing live streaming on the terminal, and the server of the live streaming application provides the form of in-sequence live streaming. When the user wants to participate in the in-sequence live streaming, he can run the live streaming application, then click on the search button and enter a live streaming room in which he want to participate in in-sequence live streaming; and Fig.1 step 105 & para.0078: Discloses a server obtaining live streaming data sent by a streamer terminal of a live streaming room.];
Chen does not explicitly discloses determining first time points of the live streaming video data based on a similarity between audio features of audio data of the live streaming video data and audio features of audio data of an original performer; However, in analogous art, Anderson 
The combined teachings of Chen and Anderson does not explicitly discloses determining target time point parameters corresponding to the first time points centered at the first time points based on a preset interception time duration, wherein each of the target time point parameters comprises a start time point and an end time point; and obtaining a target video clip from the live streaming video data based on the target time point parameters (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Haynes discloses generating highlights clips and distributing from received audio/video content (first time points) [para.0011]. The streaming workstation generates the highlight clip where predetermined starting time and duration (target time point parameters - start and end time points) of the clip are determined and starting a specified period before the identified event [para.0014]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the predetermined duration be twice the length of the specified period, such that the identified event becomes the center point of the clip. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.The highlight clip is distributed to client devices [para.0022-0023]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chen and Anderson in view of Haynes to provide this 

Regarding Claim 29, the combined teachings of Chen, Anderson, and Haynes discloses the storage medium according to claim 28, and further discloses wherein the audio data of the live streaming video data is audio data of a song sung by a host, and the audio data of the original performer is audio data of the song sung by the original singer [Anderson – para.0023: Discloses an activity performed by a user (host) being recorded by a camera generating a video; and FIG 8, para.0049: Discloses lyrics matching spoken in video and tempo matches audio of video (audio data of live streaming video data), thus lyric with tempo makes a song that is sung (activity recorded by host) in the live stream; and para.0026: Discloses digital songs or other audio data stored are in an audio library includes the original song performer.];
said determining the first time points of the live streaming video data comprises:
obtaining lyrics of the song by performing voice recognition [Anderson - para.0075: Discloses matching words (lyrics) identified based on an automatic speech recognition analysis (voice recognition) of the digital song.] on the audio data of the live streaming video data [Anderson - para.0027: Discloses the metadata tag may identify the lyric of the digital song (e.g., "happy birthday") and identifying the performer of the song.];
obtaining the audio data of the song sung by the original singer based on the lyrics [Anderson - para.0026: Discloses an audio analysis module 202 may analyze other data associated with the digital song, which may be attached to the digital song or  available from a remote source. The other associated data may include the original song performer.];
determining a lyric similarity between audio features of the audio data of the song sung by the original singer and audio features of the audio data of the live streaming video data for each sentence of the lyrics [Anderson - FIG.5 step 514 & para. 0046: Discloses correlating the video metadata of the selected video and the audio metadata of one or more digital songs based on the ; and
determining a time point corresponding to a position in the lyrics with a highest lyric similarity above a first threshold, as the first time point of the live streaming video data [Anderson - para.0032: Discloses a sync point weighting module configured to apply a weighting factor to each sync point based on the correlation policy; where the correlation policy defines one or more weighting factors (e.g., numerical numbers – a threshold) for each particular matching characteristic.]. This claim is rejected on the same grounds as claim 28.

Regarding Claim 30, the combined teachings of Chen, Anderson, and Haynes discloses the storage medium according to claim 28, and further discloses the operations further comprises:
determining second time points of the live streaming video data based on interaction information of accounts other than a host account of the live streaming video data [Chen - para.0062: Discloses another user (accounts other than a host account) may want to participate in the in-sequence live streaming by logging into an account, and then upon authorization enters the live streaming room in which he wants to participate in in-sequence live streaming. Each user can click a speaking request button and speak (or sing) (a second time point) in the streaming.];
wherein said determining the target time point parameters corresponding to the first time points centered at the first time points based on the preset interception time duration comprises:
determining a time point of the first time points as a target time point in response to determination that the time point belongs to the second time points, and deleting the time point in response to determination that the time point does not belong to the second time points [Anderson - FIG(s).6-8 & para.0050: Discloses generated media compilation based on the selected video and the generated prioritized sync points (plurality of time points). The compute device 102 selects one or more digital songs or other audio to be included in the media compilation based on the prioritized sync points. For example, the compute device 102 may select those sync points having the highest or "best" corresponding weighting factors. The highest priority belongs and others are not used (deleted).]; and
determining the target time point parameter corresponding to the target time point centered at the target time point based on the preset interception time duration [Haynes – para.0011: Discloses generating highlights clips and distributing from received audio/video content (first time points).; and para.0014: Discloses the streaming workstation generates the highlight clip where predetermined starting time and duration (target time point parameters - start and end time points) of the clip are determined and starting a specified period before the identified event. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the predetermined duration be twice the length of the specified period, such that the identified event becomes the center point of the clip. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; and para.0022-0023: Discloses the highlight clip is distributed to client devices.]. This claim is rejected on the same grounds as claim 28.

Allowable Subject Matter
Claims 5-7, 9, 23-25, 27, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of Chen, Anderson, and Haynes does not teach determining time points in response to an amount of gift resources and a number of likes of the live streaming video data in the time period exceeding another threshold as featured in claims 5-7, 9, 23-25, 27, and 31. Examiner conducted a further search of the prior art, but could not find any references that would teach the claimed limitations, alone or in combination with the cited prior art. Examiner notes that the State Intellectual Property Office of People’s Republic of China entered by Applicant (see NPL, IDS dated 12/31/2020) does not specifically address rejections of theses featured claims.

Conclusion
THIS ACTION IS MADE FINAL See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morris et al., (US 9,848,228 B1) - Discloses matching electronic audio files ( such as songs) to associated electronic video work excerpts or electronic video clips from movies, televisions shows or advertisements in accordance with one or more sync licenses (col.1, lines 19-23).
Christopher J. Moulios, (US 2003/0014135 A1) - Discloses similarity of portions of audio signal can include a digital comparison of audio signal starting from one inspection point and ending at the next inspection point with portions of audio signal between other inspection points [para.0042].

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADIL OCAK/Examiner, Art Unit 2426                                                                                                                                                                                                        
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 7, 2021